DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/076,819 filed 10/22/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattee (US 2004/0007480).

1: Pattee discloses a container transport system 10, the system comprising: a container transport apparatus comprising:

a support surface (area surrounding apertures 22, 24, 26) for supporting one or more stackable beverage containers; at least one aperture 22, 24, 26 sized to accept a portion of one or more stackable beverage containers 12 [0019-0021]; and 

a handle 20 for transporting the container transport apparatus system (fig. 1); and 

at least two stackable beverage containers 12 attached to the container transport apparatus via at least one aperture (fig. 6).

2: Pattee discloses the system of claim 1, wherein the handle 20 is integral with the support surface (fig. 1).

3: Pattee discloses the system of claim 1, wherein the handle extends outwardly from support surface (fig. 1).

6: Pattee discloses the system of claim 1, wherein the stackable beverage containers are cans [0003].

7: Pattee discloses the system of claim 1, wherein each of the cans are disposed on opposite sides of the support surface and connected to each other through the at least one aperture (fig. 6).

8: Pattee discloses the system of claim 1, wherein the handle is adapted to hold the weight of the transport apparatus and the stackable beverage containers [0023].

Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitale (US 2019/0329927).

1, 9: Vitale discloses a container transport system 100, the system comprising: a container transport apparatus comprising:

(area surrounding apertures 110) for supporting one or more stackable beverage containers; at least one aperture 110 sized to accept a portion of one or more stackable beverage containers 150 [0047]; and 

a handle 120 for transporting the container transport apparatus system (fig. 1A); and 

at least two stackable beverage containers 150 attached to the container transport apparatus via at least one aperture (fig. B).

4: Vitale discloses the system of claim 1, wherein the support surface comprises at least one of fiberboard, cardboard, wood, or metal [0049].

10: Vitale discloses the apparatus of claim 9, wherein the handle 120 is integral with the support surface (fig. 1A).

11: Vitale disclose the apparatus of claim 9, wherein the handle 120 extends outwardly from support surface (fig. 1A).

12. The apparatus of claim 9, wherein the support surface comprises at least one of fiberboard, cardboard, wood, or metal [0049].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattee (US 2004/0007480) in view of Zimmer (US 2018/0134447).

5: Pattee discloses the claimed invention as applied to claim 1 where beverage cans are able to be stored in the apertures but fails to disclose stacked containers. Zimmer teaches the system of claim 1, wherein the stackable beverage containers comprise:

a substantially cylindrical voluminous body 10 being defined by a top portion 22, a bottom portion 16 and a sidewall 20, the top portion comprising a single opening into a voluminous body ([0073-0075]; fig. 2);

an upper attachment portion 50 for attaching to a lower attachment portion of an adjacent stackable beverage container; and

a lower attachment portion 60 for attaching to an upper attachment portion of an adjacent stackable beverage container [0076-0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735